DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-45 filed on October 06, 2022 are currently pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
 As indicated in the Office Action of 02/11/2022, claims 41-45 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021. In addition, claims 3, 5, 7, 9-36 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021. 
Furthermore, as indicated in the Office Action of 02/11/2022, a careful review of the prior art has indicated that Applicant’s elected species, is free of the prior art. Said species, written in an independent claim would be allowable. The examiner has moved onto alternative species embraced within Formula (I), and subsequent examination is based on this species expansion.  Claims 1, 4, 6, 8, 37, 39-40 are the subject matter of this Office Action. 
 
Response to Amendment
Applicant’s amendments and arguments filed 10/06/2022 are acknowledged. Said amendments and arguments have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application. 
 
 Claim Rejections - 35 USC § 103-Rejection(s) Maintained
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 6, 8, 37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (US2021/0283261 published 09/16/2021 with priority to U.S. Provisional Application 62594959 filed 12/05/2017).
Jin teaches proteolysis targeting chimeric (PROTAC) compounds of Formula (I) comprising ALK inhibitors linked to small molecule ligands of VHL or CRBN protease with ubiquitination function (abstract, Table 1, claims 1, 19-27). Regarding claim 39, Jin teaches formulating said compounds with pharmaceutically acceptable carriers in order to arrive at pharmaceutical compositions of Formula (I) ([0092]-[0096]). Regarding claim 40, Jin teaches that said PROTAC compound is combined with additional chemotherapeutic agents to treat neoplastic disorders, such as CDK inhibitors or HSP90 inhibitors ([0092]-[0093]). 
 Jin teaches compound CZ47-02 in Table 1, shown below, which corresponds to the structural limitations of the instant claims: ALK-TKI is ceritinib or Formula (Ib), A is C(O), LIN is a –(CH2)2-linear alkylene linker and ULM is Formula (II) 
    PNG
    media_image1.png
    213
    188
    media_image1.png
    Greyscale
  wherein X is C(O), Y is NH and Z is absent (Table 1 ([0158-0159). CZ47-02 is also called 4-((3-(4-(4-((5-chloro-4-((2-(isopropylsulfonyl)phenyl)amino)pyrimidin-2-yl)amino)-5- isopropoxy-2-methylpheny1)piperidin-1-yl)-3-oxopropyl)amino)-2-(2,6- dioxopiperidin-3-yl)isoindoline-1,3-dione (Table 1). 
  
    PNG
    media_image2.png
    361
    1028
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    631
    977
    media_image3.png
    Greyscale

  
The difference between compound CZ47-02 of Jin and compound 4-((3-(4-(4-(6-amino-5-((R)-1-(2,6-dichloro-3-fluorophenyl)ethoxy)pyridin-3-yl)-1H-pyrazol-1-yl)piperidin-1-yl)-3-oxopropyl)amino)-2-(2,6-dioxopiperidin-3-yl)isoindoline-1,3-dione or SIAI S151 084 of the present claims is that compound CZ47-02 of Jin comprises the ALK-TKI ceritinib, while present compound SIAI S151 084 comprises the ALK-TKI crizotinib, or Formula (Ia).   
Jin also teaches that the ALK-TKI ligand of the PROTAC compound is variable. Said ALK ligand warhead can be modified with alternative species of ALK inhibitors to yield the desired PROTAC anti-neoplastic composition. Crizotinib is identified by Jin as one of 10 distinct ALK ligands suitable for use on the PROTAC composition ([0010]-[0011], [0058], [0065], [0067]-[0068], [0071]-[0072],  claims 1, 19-20). As evidenced by CAS registry database, crizotinib corresponds with the ALK-TKI ligand of Formula (Ia) of the present claims and the formula listed in [0059], [0068], [0072], claims 1 and 19 of Jian shown above. 
  Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to substitute the ALK ligand ceritinib in compound CZ47-02 of Jin for an alternative ALK ligand, such as crizotinib arriving at the instantly claimed compound 4-((3-(4-(4-(6-amino-5-((R)-1-(2,6-dichloro-3-fluorophenyl)ethoxy)pyridin-3-yl)-1H-pyrazol-1-yl)piperidin-1-yl)-3-oxopropyl)amino)-2-(2,6-dioxopiperidin-3-yl)isoindoline-1,3-dione or SIAI S151 084 in view of Jin. 
MPEP 2143 provides rationale for a conclusion of obviousness including (B): Simple substitution of one known element for another to obtain predictable results;
In the instant case, Jin teaches that the ALK ligand on the PROTAC compound is adjustable, with the ALK ligand crizotinib taught as one of 10 ALK ligands suitable for substitution to yield the desired chemotherapeutic effect ([0010]-[0011], [0058], [0065], [0067]-[0068], [0071]-[0072],  claims 1, 19-20). Accordingly, said skilled artisan would have readily predicted that replacement of the ALK ligand ceritinib on compound CZ47-02 of Jin, with an alternative ALK ligand, such as crizotinib, the resulting PROTAC compound  4-((3-(4-(4-(6-amino-5-((R)-1-(2,6-dichloro-3-fluorophenyl)ethoxy)pyridin-3-yl)-1H-pyrazol-1-yl)piperidin-1-yl)-3-oxopropyl)amino)-2-(2,6-dioxopiperidin-3-yl)isoindoline-1,3-dione or SIAI S151 084 would have been effective at treating ALK-positive cancers in a subject. 
Applicant is additionally reminded of MPEP 2143 wherein it should be noted that the lead compound cases do not stand for the proposition that identification of a single lead compound is necessary in every obviousness rejection of a chemical compound. For example, one might envision a suggestion in the prior art to formulate a compound having certain structurally defined moieties, or moieties with certain properties. If a person of ordinary skill would have known how to synthesize such a compound, and the structural and/or functional result could reasonably have been predicted, then a prima facie case of obviousness of the claimed chemical compound might exist even without identification a particular lead compound. As a second example, it could be possible to view a claimed compound as consisting of two known compounds attached via a chemical linker. The claimed compound might properly be found to have been obvious if there would have been a reason to link the two, if one of ordinary skill would have known how to do so, and if the resulting compound would have been the predictable result of the linkage procedure. Thus, Office personnel should recognize that in certain situations, it may be proper to reject a claimed chemical compound as obvious even without identifying a single lead compound. In the instant case, the compounds of the present claims consist of known ALK tyrosine kinase inhibitors and a E3 ligase molecule, attached via a chemical linker A-LIN. The prior art of Jin discloses linking the same ALK tyrosine kinase ligand to the same E3 ligase molecule via the same chemical linker to yield the same pharmaceutical effect (claims 1, 19-20, Table 1 ([0158-0159]). The claimed compound 4-((3-(4-(4-(6-amino-5-((R)-1-(2,6-dichloro-3-fluorophenyl)ethoxy)pyridin-3-yl)-1H-pyrazol-1-yl)piperidin-1-yl)-3-oxopropyl)amino)-2-(2,6-dioxopiperidin-3-yl)isoindoline-1,3-dione is the predictable result of substitution of the ALK ligand ceritinib in compound CZ47-02 for the ALK ligand crizotinib. Considering Jin provides synthetic strategies to modify the ALK ligand on the disclosed PROTAC compounds, consistent with this reasoning, it would have obvious to have selected various techniques from within the prior art of Jin, to arrive at the claimed compound 4-((3-(4-(4-(6-amino-5-((R)-1-(2,6-dichloro-3-fluorophenyl)ethoxy)pyridin-3-yl)-1H-pyrazol-1-yl)piperidin-1-yl)-3-oxopropyl)amino)-2-(2,6-dioxopiperidin-3-yl)isoindoline-1,3-dione shown above, yielding no more than one would expect from such an arrangement.  
 
Applicant traverses. Applicant asserts that the prior art of Jin only teaches 58 compounds with one species of ALK inhibitor warhead and a skilled artisan would not have sought to select any other ALK inhibitor than ceritinib. As such, Applicant opines that a skilled artisan would not have found it prima facie obvious to substitute the ALK-TKI inhibitor ceritinib in the prior art PROTAC compound CZ47-02 of Jin for an alternative ALK-TKI such as crizotinib or Formula (Ia) and arrive at the claimed compounds with a reasonable expectation of success. Applicant further argues that a skilled artisan would not have made the purported changes within Jin in order to arrive at the claimed compounds with a reasonable expectation of success as structural changes to the conjugate molecule effects efficacy as the molecule requires both binding to the E3 ligase and the target protein to be effective. Lastly, Applicant contends that the unexpected results achieved by the compounds could not have been predicted by the prior art of Jin and such results are sufficient to overcome a prima facie case.  
 
 Response to Arguments
Applicant’s arguments, filed 10/06/2022 are acknowledged and have been carefully considered but remain unpersuasive.  Applicant' s argument that Jin fails to provide working embodiments containing ALK-TKI inhibitors embraced within the claims, such an argument contradicts the guidance provided in MPEP §2121.01[R-3] states that, “A reference contains an ‘enabling disclosure' if the public was in possession of the claimed invention before the date of invention. “Such possession is effected if one of ordinary skill in the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531,226 USPQ 619 (Fed. Cir. 1985)." Once again, note that, per the MPEP, a reference does not have to prove efficacy to constitute an enabled disclosure. Rather, so long as the reference provides a clear description of the invention, which, when coupled with the skilled artisan' s own knowledge, is sufficient to describe how to make and use the invention as described, the reference provides an enabled disclosure. Thus, contrary to Applicant' s assertions, the presumption of operability is not negated on the grounds that proof of efficacy, such as, e.g., in the form of data, has not been provided in the reference.
 Applicant is reminded that MPEP §2123 teaches, “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989).” There is no provision in the MPEP to disregard a teaching in a reference based upon its position or location within the reference. Applicant' s intent to discount the teachings of Jin on the grounds that the disclosure only provides a working embodiment the claimed PROTAC compounds wherein the ALK-TKI is ceritinib and does not provide a working embodiment with the 10 other ALK-TKI agents embraced in claims 19-20 flies in the face of what is taught in the MPEP, namely, that a reference is valid for all that it would have suggested to one of skill in the art. Additionally, note that MPEP §2121 further teaches that a reference applied under 35 U.S.C. 103(a) constitutes prior art for all that it teaches. 
Applicant is further reminded that  “[I]t is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).” MPEP 2144.07 also states that “[T]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
In the present case, Jin teaches that the ALK ligand on the PROTAC compound is adjustable, with the ALK ligand crizotinib or Formula (Ia) as one of 10 distinct ALK ligands suitable for substitution in order to yield the desired chemotherapeutic effect ([0010]-[0011], [0058], [0065], [0067]-[0068], [0071]-[0072],  claims 1, 19-20). Accordingly, said skilled artisan would have readily predicted that replacement of the ALK ligand ceritinib on compound CZ47-02 of Jin, with an alternative ALK ligand, such as crizotinib, the resulting PROTAC compound  4-((3-(4-(4-(6-amino-5-((R)-1-(2,6-dichloro-3-fluorophenyl)ethoxy)pyridin-3-yl)-1H-pyrazol-1-yl)piperidin-1-yl)-3-oxopropyl)amino)-2-(2,6-dioxopiperidin-3-yl)isoindoline-1,3-dione or SIAI S151 084 would have been effective at treating ALK-positive cancers in a subject. 
Secondly, Applicant argues that a skilled artisan would not have made the purported changes within Jin in order to arrive at the claimed compounds with a reasonable expectation of success as structural changes to the conjugate molecule effects efficacy as the molecule requires both binding to the E3 ligase and the target protein to be effective. This argument remains unavailing, as compound CZ47-02 of Jin comprises the same ubiquitin E3 ligase binding motif, linker LIN and moiety A as the presently claimed. Coupled with the knowledge that the ALK ligand is adaptable and crizotinib is one of 10 suitable alternative ALK-TKI ligands to be used to generate a PROTAC conjugate, said artisan would have readily predicted that the resulting CZ47-02 PROTAC compound of Jin comprising the ALK ligand of crizotinib or Formula (Ia) would effectively bind to the therapeutic targets of ubiquitin E3 ligase and ALK as taught by Jin. It is noted that Applicant has not shown that replacing the ALK-TKI ceritinib embodied in CZ47-02 of Jin with the ALK-TKI crizotinib results in a conjugate that does not bind to the E3 ligase or the target protein kinase ALK. Such an argument gives rise to question whether the claimed compounds are fully enabled as the claims contains the same ALK ligand (Formula (Ia)), same A, same linker LIN and same ubiquitin E3 binding motif (Formula (II)) as disclosed within the prior art. 
Lastly, regarding Applicant’s contention that the presently claimed compounds comprise unexpected potency that could not have been predicted by Jin, said argument is unpersuasive. MPEP 716.02 (E) states that an affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960).
In the instant case, the closest prior art is Jin as cited above. Applicant has not provided any comparative data to the closest prior art demonstrating that replacing the ALK-ligand ceritinib present in CZ47-02 with any other ALK-TKI embraced within claims 19-20 results in compounds that do not bind to the targeted proteins or are ineffective when compared to the presently claimed compounds. It is noted that claims 19-20 of Jin embrace the ALK inhibitor alectinib, which is the same as Formula (Ic) of the instant claims, as well as brigatinib, which is the same as Formula (If) of the instant claims.  In essence, there is no positive control experiment between the instantly claimed compounds and the compounds of Jin. Applicant must also show that the different results of the between the instantly claimed and those of the prior art are in fact unexpected and unobvious and of both statistical and practical significance. See MPEP 716.02(B) and Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).
Furthermore, Applicant has not demonstrated that said unexpected results are commensurate across the wide scope of ALK-TKI’s of Formula (I), linkers LIN and ULM species embraced within the claims, and that such structural motifs are critical to the unexpected results. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). As cited in MPEP 716.02(D) “[T]o establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Conclusion
In view of the rejections set forth above no claims is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.W.K/Examiner, Art Unit 1628                                                                                                                                                                                                        



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628